Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 18, 2020

                                           No. 04-20-00145-CR

                                     IN RE Jimmy Wayne COOK

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On March 6, 2020, relator filed a petition for writ of mandamus. After considering the
petition, we conclude this court does not have jurisdiction to grant relator mandamus relief.
Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction. See TEX. R.
APP. P. 52.8(a).

        It is so ORDERED on March 18, 2020.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2016CR4105, styled The State of Texas v. Jimmy Wayne Cook, pending in
the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.